Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner assigned to the current application has been changed.  The new examiner's name and contact information are stated at the end of this action.  Applicant is requested to take note of the change.


This office action is in response to the amendment filed 5/9/2022.  Claims 1-20 are currently pending in the application.

Election/Restrictions

Applicant's election with traverse of group I, claims 1-7 and 11-20 in the reply filed on 5/9/2022 is acknowledged.  
The traversal is on the ground(s) that
Each of the claims 8-10 depends from claim 1 and thus incorporates its recitation. Therefore, a search for the subject matter of claims 1-7 and 11-20 will necessarily also uncover any art relevant to claims 8-10.
Office action relies upon different prior art references to justify different aspects of the requirement which does not meet the standard for establishing the absence of the same or corresponding special technical features.
This is not found persuasive because
Lack of unity has been established in office action mailed 2/8/2022.  However, Examiner would consider rejoining the claims drawn to non-elected invention when the claims drawn to elected invention are in condition for allowance.
There is no requirement that all the limitations in present claims be disclosed in a single reference for there to be lack of unity.
The requirement is still deemed proper and is therefore made FINAL.

Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/9/2022.

Claim Objections

Claims 1, 3 and 11 are objected to because of the following informalities:
Claim 1 recites “sum of the weight proportions of compounds according to a), b), c), d), and e) being equal to 100% by weight” (line 28).  For clarity, the recitation should read “sum of the weight proportions of a), b), c), d), and e) being equal to 100% by weight” since use of compounds is redundant. 
Claim 1 recites “sum of the weight proportions of compounds according to e1), e2), and e3) being equal to 100% by weight” (line 58).  For clarity, the recitation should read “sum of the weight proportions of e1), e2), and e3) being equal to 100% by weight” since use of compounds is redundant.
Claims 3 (line 3) and 11 (line 2) recite “greater than than” and should read “greater than”
Appropriate correction and/or clarification are required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-7 and 11-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 (lines 18, 24, 26 and 30), 4 (line 2), 6 (line 2), 7 (line 2), 12 (line 2), 13 (line 2), 16 (line 2), 17 (line 2), 18 (line 2), 19 (line 2) and 20 (line 2) recite either “water-in-oil type” or “oil-in-water type”.  The addition of word “type” extends the scope of expression so as to render it indefinite, see MPEP § 2173.05(b).  Hence, metes and bounds of present claim cannot be ascertained by one of ordinary skill in art prior to the filing of present application.
Claims 2-3, 5, 11, and 14-15 are subsumed by this rejection because of the dependence either directly or indirectly on independent claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 2, 6, 7, and 16-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites “(ɣ)/(ε) molar ratio greater than or equal to 30/70 and less than or equal to 90/10” (lines 7-8) and “(ɣ)/(ε) molar ratio greater than or equal to 40/60 and less than or equal to 90/10” (lines 10-11).  These recitations (i.e. molar ratio of 90/10) fail to further limit the molar proportions of ɣ (i.e. 2-methyl-2-[(1-oxo-2-propenylamino]-1-propanesulfonic acid partially or totally salified in the form of a sodium salt” and ε (i.e. acrylamide) in independent claim 1 on which this claim is dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claims 6 (line 4), 16 (line 4), 17 (line 4), 18 (line 4) recite “from 5% by weight to 15% by weight of at least one compound of formula (I)” and fails to further limit the amount of e1 in claims on which these claims are dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 7 recites “said emulsifying system of oil-in-water type (S2) is said composition Ce as defined previously” (lines 2-3) and fails to further limit the emulsifying system of oil-in-water in independent claim 1 on which this claim is dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 19 recites “said emulsifying system of oil-in-water type (S2) is said composition Ce as defined previously” (lines 2-3) and fails to further limit the emulsifying system of oil-in-water in claim 2 on which this claim is dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 20 recites “said emulsifying system of oil-in-water type (S2) is said composition Ce as defined previously” (lines 2-3) and fails to further limit the emulsifying system of oil-in-water in claim 3 on which this claim is dependent. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7, 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US 2011/0076245 A1) in view of Amalric et al (US 2014/0248321 A1).
Regarding claims 1-2, 5, and 14-15, Braun et al disclose a novel inverse latex (abstract) which reads on inverse latex in present claim 1.  The composition comprises 10 to 80% by mass of crosslinked polymer (i.e. overlaps with the amount of crosslinked anionic polyelectrolyte in present claim 1), from 5 to 10% by mass of an emulsifying system (S1) of water-in-oil type (i.e. reads on water-in-oil type emulsifying system and its amount in present claim 1), from 1 to 50% by mass of water (i.e. reads on water and its amount in present claim 1), from 5 to 50% by mass of oil (i.e. reads on oil and its amount in present claim 1), and up to 5% by mass of emulsifying system (S2) of oil-in-water type (i.e. reads on the emulsifying system of oil-in-water type and its amount in present claim 1) comprising at least one compound of formula: 
    PNG
    media_image1.png
    22
    282
    media_image1.png
    Greyscale
 wherein R3 represents linear or branched aliphatic radical containing from 5 to 17 carbon atoms and p is an integer greater than or equal to 3 and less than or equal to 20 (paragraphs 0007-0012) which reads on the component e2 in present claim 1. When the polymer is crosslinked, crosslinking agent is present in amounts of ≤ to 0.25 mol% relative to total amount of monomers and examples include methylenebis(acrylamide) (paragraph 0019) which reads on the elected species of crosslinking monomer and its amount in present claim 1.   The polymer (P) is chosen from a crosslinked copolymer of  
2-methyl-2-[(1-oxo-2-propenyl)amino]-1-propanesulfonic acid partially or totally salified in the form of a sodium salt (i.e. reads on elected species AMPS in partially or totally salified form in present claim 1) and acrylamide (i.e. reads on monomer a2 in present claim 1) in a molar ratio of greater than 30/70 and lesser than 90/10 and more particularly between 40/60 and 90/10 (paragraph 0054) which reads on the amount of monomer a1 and a2 in present claim 1, molar ratio (ɣ)/(ε) in present claim 2.  It is noted that monomer a3 is optional, and composition C11 is present in amounts of up to 30% by weight and therefore not required, since “up to 30%” includes 0% (i.e. reads on e3 not being required in present claims 1, 5 and 14-15).
Braun et al are silent with respect to oil-in-water emulsifying system comprising compound of formula I, amounts of compound of formula I and II.
However, Braun et al in the general disclosure teach that composition can be used to prepare topical compositions that may be of oil-in-water type (paragraphs 0065-0066).  Additionally, Amalric et al teach emulsifying compositions (abstract) comprising polyelectrolyte polymer (paragraph 0069) such as a copolymer of AMPS (paragraph 0088).  A cosmetically acceptable aqueous phase, used in preparing oil-in-water emulsions, conventionally contains water, one or more cosmetically acceptable organic solvents, or a mixture of water and one or more organic solvents.  Examples of cosmetically acceptable solvents include glycerol, diglycerol and glycerol oligomers (paragraph 0094).  It is the Office’s position that glycerol oligomers are open to the inclusion of any number of glycerol units including 6 and reads on the elected species of compound of formula I in present claim 1 wherein n = 6.  See Table 6, wherein the emulsion comprises glycerol in amounts of 3% by weight and in amounts of about 12% by weight excluding the water (i.e. reads on the amount of compound of formula I in present claim 1 and consequently the amount of compound II falling within the presently claimed range of 40 to 90%.  Therefore, in light of the teachings in Amalric et al and given that Braun et al teach that its composition can be formulated into topical composition, it would have been obvious to one skilled in art prior to the filing of present application, to include a conventional aqueous system comprising organic solvent such as glycerol oligomer in presently claimed amounts in combination with compound of formula 
    PNG
    media_image1.png
    22
    282
    media_image1.png
    Greyscale
in presently claimed amounts, absent evidence to the contrary.
Regarding claims 3 and 11, in addition to 15a to 15c above, Braun et al teach that emulsifying system (S2) of oil-in-water type comprises at least one compound of formula: 
    PNG
    media_image1.png
    22
    282
    media_image1.png
    Greyscale
wherein R3 represents linear or branched aliphatic radical containing from 5 to 17 carbon atoms and p is an integer greater than or equal to 3 and less than or equal to 20 (paragraphs 0007-0012) which includes decanoyl (i.e. R3 = C10 carbon) and reads on compound of formula II in present claim 3.  
Regarding claim 4, 12, and 13, see 15a to 15d above.  Additionally, while the composition Ce is limited to components e1 and e-2, inverse latex of claim 1 on which this claim is dependent uses the transitional phrase “comprising” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004), see MPEP 2111.03.
Regarding claims 7, and 19-20, see 15a to 15c above.

Allowable Subject Matter

Claims 6 and 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and/or U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph as set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KARUNA P REDDY/Primary Examiner, Art Unit 1764